



EXHIBIT 10.2






THIRD AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT (this
"Amendment"), with an effective date of February 14, 2018, is entered into by
and among QUANTUM CORPORATION, a Delaware corporation ("Quantum", and together
with each Person joined to the Credit Agreement (as defined below) as a borrower
from time to time, collectively, the "Borrowers" and each a "Borrower"), each
other Loan Party (as defined in the Credit Agreement) party hereto, the
financial institutions which are now or which hereafter become a party to the
Credit Agreement as lenders (collectively, the "Lenders" and each a "Lender")
party hereto, and TCW ASSET MANAGEMENT COMPANY LLC ("TCW"), in its capacity as
agent for the Lenders (in such capacity, together with its successors and
assigns, the "Agent").


RECITALS


A.    Agent, the Lenders, the Borrowers and the each other Loan Party from time
to time party thereto are parties to that certain Term Loan Credit and Security
Agreement, dated as of October 21, 2016 (as amended hereby and as the same may
be further amended, modified, supplemented, renewed, restated or replaced from
time to time, the "Credit Agreement"), pursuant to which the Lenders have made
and may hereafter make certain loans and have provided and may hereafter provide
certain financial accommodations to the Borrowers.


B.    The Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement as set forth herein, and Agent and the
Lenders have agreed to make such amendments, subject to the terms and conditions
set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.Definitions. Capitalized terms used herein and not defined shall have the
meanings given to such terms in the Credit Agreement.


2.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
to effectiveness set forth in Section 3 of this Amendment and in reliance upon
the representations and warranties set forth in Section 4 of this Amendment, the
Credit Agreement is hereby amended as follows:


(a)Section 1.2 of the Credit Agreement is hereby amended by amending and
restating the defined term "Applicable Margin" set forth therein as follows:


"Applicable Margin" shall mean the applicable rate per annum corresponding to
the applicable Senior Net Leverage Ratio, all as set forth in the following
table:





--------------------------------------------------------------------------------





Senior Net Leverage Ratio
Prime Rate Loans
LIBOR Rate Loans
> 3.00x
7.25%
8.25%
> 2.50x, but < 3.00x
6.75%
7.75%
>2.00x, but < 2.50x
6.25%
7.25%
<2.00x
6.00%
7.00%



The Applicable Margin shall be adjusted quarterly, to the extent applicable, as
of the first Business Day of the month following the date on which financial
statements are required to be delivered pursuant to Section 9.8 hereof
(including with respect to the last fiscal quarter of each fiscal year) after
the end of each related fiscal quarter based on the Senior Net Leverage Ratio as
of the last day of such fiscal quarter. Notwithstanding the foregoing, (a) until
the first Business Day of the month following the date on which financial
statements for the fiscal quarter ending March 31, 2019 are required to be
delivered pursuant to Section 9.8 hereof, the Applicable Margin shall be
(i) 7.25% with respect to Prime Rate Loans and (ii) 8.25% with respect to LIBOR
Rate Loans, (b) if Borrowers fail to deliver the financial statements required
by Section 9.8 hereof, and the related Compliance Certificate required by
Section 9.8 hereof, by the respective date required thereunder after the end of
any related fiscal quarter, if requested in writing by Agent or Required
Lenders, the Applicable Margin shall be the rates corresponding to the Senior
Net Leverage Ratio of > 3.00x in the foregoing table until such financial
statements and Compliance Certificate are delivered (plus, if requested by Agent
or Required Lenders, the Default Rate), (c) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing; provided, that such a reduction shall occur on the date all
such Events of Default have been cured or waived in accordance with Section
16.2(b) hereof, and (d) during the PIK Interest Period, the Applicable Margin
shall be increased by an amount equal to the PIK Interest Rate, with 100% of
such increase being paid in kind by adding such interest to the outstanding
principal amount of the Term A Loan ("PIK Interest").
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Agent determines that
(a) the Senior Net Leverage Ratio as calculated by Borrowers as of any
applicable date was inaccurate and (b) a proper calculation of the Senior Net
Leverage Ratio would have resulted in different pricing for any period, then (i)
if the proper calculation of the Senior Net Leverage Ratio would have resulted
in higher pricing for such period, Borrowers shall automatically and
retroactively be obligated to pay to Agent, for the benefit of the applicable
Lenders, promptly on demand by Agent, an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (ii) if the proper calculation of
the Senior Net Leverage Ratio would have resulted in lower pricing for such
period, neither Agent nor any Lender shall have any obligation to repay any
interest or fees to Borrowers; provided, that, if as a result of any restatement
or other event a proper calculation of the Senior Net Leverage Ratio would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then (x) the amount payable by Borrowers
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amount of interest paid for all such periods and (y) the amount credited to
Borrowers pursuant to clause (ii) above





--------------------------------------------------------------------------------





shall be based upon the excess, if any, of the amount of interest paid by
Borrowers for all applicable periods over the amount of interest that should
have been paid for all such periods.
(b)Section 1.2 of the Credit Agreement is hereby amended by amending and
restating clause (c)(i) of the defined term "EBITDA" as follows:


(i)    (x) extraordinary, unusual, or non-recurring non-cash costs, non-cash
expenses and non-cash losses, and (y) extraordinary, unusual, or non-recurring
cash costs, cash expenses and cash losses in an aggregate amount not to exceed
$3,000,000 in any fiscal year commencing with the fiscal year commencing on
April 1, 2018,
(c)Section 1.2 of the Credit Agreement is hereby amended by amending and
restating clause (c)(xi) of the defined term "EBITDA" as follows:


(xi)    reasonable fees, costs and expenses incurred prior to the Maturity Date
in connection with cash restructuring charges up to (A) the amount of such
restructuring charges actually incurred through October 31, 2017 and (B) an
aggregate amount not to exceed $15,000,000 during the Term for such
restructuring charges incurred after October 31, 2017, in each case, to the
extent (1) the realization of the savings to Quantum and its Subsidiaries
directly arising from such restructuring charges are reasonably expected by
Borrowers to commence within 12 months of any such restructuring charge and (2)
Agent has received evidence, in form and substance reasonably satisfactory to
Agent, supporting such expectations,
(d)Section 1.2 of the Credit Agreement is hereby amended by amending the defined
term "EBITDA" by: (i) amending clause (c)(xvi) set forth therein by deleting the
reference to ", and" set forth therein and inserting "," in lieu thereof, (ii)
amending clause (c)(xvii) set forth therein by deleting the reference to "." set
forth therein and inserting "," in lieu thereof, and (iii) adding new clauses
(c)(xviii) and (c)(xix) as follows:


(xviii)    without duplication of any other add-back herein, cost savings and
expense reductions factually supportable and projected by Borrower in good faith
to be realized as a result of specified actions taken in the fiscal quarters
ending September 30, 2017, December 31, 2017 and March 31, 2018, in each case,
calculated on a pro forma basis as though such cost savings and expense
reductions had been realized on the first day of each applicable fiscal quarter;
provided, that in any four-quarter period containing any such fiscal quarter,
the amount of cost savings and expense reductions added back pursuant to this
clause (xviii) shall not exceed (x) $9,800,000 with respect to the fiscal
quarter ending September 30, 2017, (y) $8,100,000 with respect to the fiscal
quarter ending December 31, 2017 and (z) $3,100,000 with respect to the fiscal
quarter ending March 31, 2018, and
(xix)    without duplication of any other add-back herein, amounts paid by
Borrowers to Agent to reimburse Agent for costs, fees and expenses incurred in
connection with Agent's engagement of an independent financial advisor pursuant
to Section 4.7(b) hereof, in an aggregate amount not to exceed $250,000 during
the Term, minus





--------------------------------------------------------------------------------





(e)Section 1.2 of the Credit Agreement is hereby amended by amending the defined
term "EBITDA" by adding a clause (d) as follows:


(d)    the amount (if any) by which the aggregate "Total Controlled Spend" (as
such term is used in the income statements of Quantum and its Subsidiaries) for
any fiscal quarter exceeds $51,800,000.
(f)Section 1.2 of the Credit Agreement is hereby amended by amending and
restating the defined term "Fee Letter" set forth therein as follows:


"Fee Letter" shall mean the fee letter dated the Closing Date among Borrowers
and Agent, as amended, restated or otherwise modified from time to time,
including as amended by the First Amendment to Fee Letter and the Second
Amendment to Fee Letter.
(g)Section 1.2 of the Credit Agreement is hereby amended by amending and
restating the defined term "Fixed Charges" set forth therein as follows:


"Fixed Charges" shall mean, with respect to any Person for any fiscal period,
the sum of the following, without duplication (in each case determined in
accordance with GAAP): (a) all Debt Payments made by such Person during such
period, plus (b) all federal, state, and local income taxes paid in cash during
such period (other than the German Tax Obligations in an amount not to exceed
the Dollar Equivalent of €1,313,582.12 during the Term), plus (c) all Restricted
Payments paid (whether in cash or other property, other than common Equity
Interests) during such period; plus (d) all rent paid in cash during such period
for restructured facilities; provided that, notwithstanding the foregoing,
"Fixed Charges" shall not include (x) any prepayments or repayments of the
Convertible Subordinated Debt made in accordance with Section 7.18 hereof during
such period and (y) the amount of the Incremental Delayed Draw Term Loan repaid
on June 30, 2020 in accordance with Section 2.1(b)(ii) hereof during such
period. Notwithstanding the foregoing, for purposes of calculating the Fixed
Charge Coverage Ratio of Quantum and its Subsidiaries for any fiscal period
ending on December 31, 2017, March 31, 2018, June 30, 2018 and September 30,
2018: the Fixed Charges of Quantum and its Subsidiaries for the fiscal quarter
ending on December 31, 2017 shall be deemed to be $3,078,104.00.
(h)Section 1.2 of the Credit Agreement is hereby amended by amending and
restating the defined term "Minimum PNC Qualified Cash Amount" set forth therein
as follows:


"Minimum PNC Qualified Cash Amount" shall mean (a) for the period from the Third
Amendment Effective Date through March 31, 2019, $5,000,000, (b) for the period
from April 1, 2019 through June 30, 2019, $7,500,000, (c) for the period from
July 1, 2019 through September 30, 2019, $10,000,000, and (d) at all times on
and after October 1, 2019, $12,000,000.
(i)Section 1.2 of the Credit Agreement is hereby amended by amending and
restating the defined term "Senior Net Leverage Ratio" set forth therein as
follows:


"Senior Net Leverage Ratio" shall mean, for any Person on any date of
determination, the ratio of (a) the Adjusted Funded Debt of such Person on such
date,





--------------------------------------------------------------------------------





to (b) EBITDA of such Person for the four (4) fiscal quarter period ending on or
immediately prior to such date; provided that for purposes of calculating Senior
Net Leverage Ratio for purposes of determining Applicable Margin, EBITDA shall
be calculated without giving effect to clause (c)(xviii) of the definition of
EBITDA.
(j)Section 1.2 to the Credit Agreement is hereby amended by adding each of the
following defined terms thereto in their proper alphabetical order:


"Audit Committee" shall mean the audit committee of Quantum.
"Independent Investigation" shall mean the independent investigation, assisted
by independent advisors, initiated by the Audit Committee in connection with the
SEC Inquiry.
"PIK Interest" shall have the meaning set forth in the definition of "Applicable
Margin".
"PIK Interest Rate" shall mean a rate per annum equal to 2.00%.
"PIK Interest Period" shall mean the period commencing on the Third Amendment
Effective Date and ending on the earlier of (x) the date that the aggregate
amount of Net Cash Proceeds received by Quantum from the issuance of Qualified
Equity Interests after the Third Amendment Effective Date is at least
$25,000,000 and (y) the first date thereafter on which financial statements
delivered pursuant to Section 9.8 hereof demonstrate that Quantum and its
Subsidiaries, on a consolidated basis, are in compliance with each of the
financial covenants set forth in Section 6.5 hereof (as in effect immediately
prior to the Third Amendment Effective Date) for the four (4) fiscal quarter
period then ended; provided that for purposes of determining compliance with the
financial covenants set forth in Section 6.5 hereof (as in effect immediately
prior to the Third Amendment Effective Date) for purposes of this clause (y),
EBITDA shall be calculated without giving effect to clause (c)(xviii) of the
definition of EBITDA.
"SEC Inquiry" shall mean that certain inquiry initiated by the Securities and
Exchange Commission on or around January 11, 2018 regarding Quantum's accounting
practices and internal controls related to revenue recognition for transactions
commencing April 1, 2016.
"Third Amendment" means that certain Third Amendment to Term Loan Credit and
Security Agreement, dated as of the Third Amendment effective Date, by and among
Quantum, the Lenders party thereto, and Agent.
"Third Amendment Effective Date" means February 14, 2018.
(k)Section 3.1(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


(b)    All interest and fees under this Agreement and each Other Document shall
be calculated on the basis of a 360-day year for the actual number of days
elapsed. The date of funding of a Prime Rate Loan and the first day of an
Interest Period with respect to a LIBOR Rate Loan shall be included in the
calculation of interest. The





--------------------------------------------------------------------------------





date of payment of a Prime Rate Loan and the last day of an Interest Period with
respect to a LIBOR Rate Loan shall be excluded from the calculation of interest.
If a Loan is repaid on the same day that it is made, one (1) days' interest
shall be charged. Interest on all Prime Rate Loans is payable (in cash or PIK
Interest, as applicable) in arrears on the last Business Day of each fiscal
quarter and on the maturity of such Loans, whether by acceleration or otherwise.
Interest on LIBOR Rate Loans shall be payable (in cash or PIK Interest, as
applicable) on the last day of the applicable Interest Period, unless the
Interest Period is greater than three (3) months, in which case interest will be
payable on the last day of each three (3) month interval. In addition, interest
on LIBOR Rate Loans is due on the maturity of such Loans, whether by
acceleration or otherwise. For the avoidance of doubt, any PIK Interest shall be
compounded on each interest payment date and added to the outstanding principal
amount of the Term A Loan and, once paid, shall be treated as principal amount
of the Term A Loan for all purposes of this Agreement. Following any such
increase in the principal amount of the Term A Loan, interest will accrue on
such increased amount.
(l)Section 4.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


4.7    Appraisals.    Agent may, in its Permitted Discretion, (a) at any time
after the Closing Date and from time to time, engage the services of an
independent appraisal firm or firms of reputable standing, satisfactory to
Agent, for the purpose of appraising the then current value of the Loan Parties'
assets (including without limitation Intellectual Property and the LTO Program),
(b) at any time after the Third Amendment Effective Date, engage the services of
an independent financial advisor, and such financial advisor shall be granted by
Borrowers and their Subsidiaries with full access to, and shall have the right
to audit, check and inspect, the books, records, audits, correspondence and all
other papers relating to the operation of each Loan Party's business, and (c) at
any time during the Quality of Earnings Reporting Period, engage the services of
a third party firm acceptable to Agent in its Permitted Discretion, for the
purpose of performing a quality of earnings report. Absent the occurrence and
continuance of an Event of Default at such time, Agent shall consult with
Borrowing Agent as to the identity of any such firms; provided, that it is
agreed by the parties hereto that Gordon Brothers Asset Advisors, LLC shall be
deemed to be an acceptable firm for purposes of appraising the value of the LTO
Program. All of the fees and out-of-pocket costs and expenses of any appraisals
and reports conducted, or engagement made, pursuant to this Section 4.7 shall be
paid for when due, in full and without deduction, off-set or counterclaim by
Borrowers; provided, that Borrowers shall not be responsible to pay or reimburse
Agent for any such fees and out-of-pocket costs and expenses of an independent
financial advisor engaged pursuant to the foregoing clause (b) of this Section
4.7 to the extent incurred or accrued after the last day of the month in which
Agent receives financial statements and the related Compliance Certificate
required by Section 9.8 hereof demonstrating that Quantum and its Subsidiaries,
on a consolidated basis, are in compliance with each of the financial covenants
set forth in Section 6.5 hereof (as in effect immediately prior to the Third
Amendment Effective Date) for the four (4) fiscal quarter period then ended;
provided further, that for purposes of determining compliance with the financial
covenants set forth in Section 6.5 hereof (as in effect immediately prior to the
Third Amendment Effective Date) for purposes of this proviso, EBITDA shall be
calculated without





--------------------------------------------------------------------------------





giving effect to clause (c)(xviii) of the definition of EBITDA. Notwithstanding
the foregoing, (i) no more than one (1) quality of earnings report shall be
performed at the expense of the Borrowers during the Term, (ii) no more than two
(2) appraisals of Intellectual Property (which shall include, without
limitation, appraisals of the LTO Program) shall be conducted at the expense of
the Borrowers during any consecutive twelve (12) month period, and (iii) if an
Event of Default shall exist, then notwithstanding anything to the contrary in
the foregoing clause (ii), there shall be no limitation on the number or
frequency of appraisals which may be conducted at the expense of the Borrowers.
(m)Section 6.5 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


6.5    Financial Covenants.
(a)    Fixed Charge Coverage Ratio. Maintain as of the end of each fiscal
quarter, a Fixed Charge Coverage Ratio for Quantum and its Subsidiaries, on a
consolidated basis, of not less than the ratio set forth below for each four (4)
consecutive fiscal quarter period then ended set forth below:
Fiscal Quarter Ending
Minimum Fixed Charge Coverage Ratio
December 31, 2017
1.25 to 1.00
March31, 2018 and each fiscal quarter ending thereafter
1.00 to 1.00



(b)    Senior Net Leverage Ratio. Maintain as of the end of each fiscal quarter,
a Senior Net Leverage Ratio for Quantum and its Subsidiaries, on a consolidated
basis, of not greater than the ratio set forth below for each four (4)
consecutive fiscal quarter period then ended set forth below:
Fiscal Quarter Ending
Maximum Senior Net Leverage Ratio
December 31, 2017
4.50 to 1.00
March 31, 2018 and each fiscal quarter ending thereafter through and including
the fiscal quarter ending March 31, 2019
4.25 to 1.00
June 30, 2019
3.75 to 1.00
September 30, 2019
3.25 to 1.00
December 31, 2019 and each fiscal quarter ending thereafter
3.00 to 1.00



(c)    Total Leverage Ratio. Maintain as of the end of each fiscal quarter, a
Total Leverage Ratio for Quantum and its Subsidiaries, on a consolidated basis,
of not greater than the ratio set forth below for each four (4) consecutive
fiscal quarters then ended set forth below:





--------------------------------------------------------------------------------





Fiscal Quarter Ending
Maximum Total Leverage Ratio
December 31, 2017
5.50 to 1.00
March 31, 2018 and each fiscal quarter ending thereafter through and including
the fiscal quarter ending March 31, 2019
4.75 to 1.00
June 30, 2019 and each fiscal quarter ending thereafter through and including
the fiscal quarter ending December 31, 2019
3.75 to 1.00
March 31, 2020 and each fiscal quarter ending thereafter
3.50 to 1.00



(d)    Minimum PNC Qualified Cash. Maintain at all times PNC Qualified Cash in
an amount of not less than the Minimum PNC Qualified Cash Amount.
(n)Section 7.6 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


7.6    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Loan Parties in excess of (a) for the calendar year ending December 31,
2018, $12,000,000, and (b) for each calendar year ending thereafter,
$15,000,000.
(o)Section 9.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


9.7    Annual Financial Statements. Furnish Agent within (i) ninety (90) days
after the end of each fiscal year (other than the 2018 fiscal year) and (ii) one
hundred twenty (120) days after the end of the 2018 fiscal year, audited
financial statements of Quantum and its Subsidiaries, on a consolidated basis
and unaudited financial statements of Quantum and its Subsidiaries, on a
consolidating basis (which shall consist of a balance sheet and statements of
income, stockholders’ equity and cash flow), from the beginning of the current
fiscal year to the end of such fiscal year and the balance sheet as at the end
of such fiscal year, all prepared in accordance with GAAP, and in reasonable
detail and audited by independent certified public accountants reasonably
acceptable to Agent (the "Accountants") and certified without qualification
(except, solely with respect to the 2018 fiscal year, to the extent such
qualification solely is due to the projected, potential or possible failure to
comply with any covenant under this Agreement or the Revolving Loan Agreement
during the one year period following the date such certification is delivered).
The reports described in this Section shall be accompanied by a Compliance
Certificate.
(p)Section 9.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


9.14    SEC Inquiry. (a) Furnish Agent, promptly, but in any event within three
(3) Business Days following delivery or receipt thereof, copies of all notices
and other communications sent or received by Quantum in connection with the SEC
Inquiry, (b) notify Agent, promptly, but in any event within three (3) Business
Days thereof, of any material update or development in connection with the
Independent





--------------------------------------------------------------------------------





Investigation, and (c) furnish Agent, promptly, but in any event within three
(3) Business Days following the creation, delivery or receipt thereof, copies of
all reports, summaries or findings prepared by, or any other material written
communication received from, the Audit Committee; provided that Quantum shall
not be required to furnish to Agent any document, information or other matter
(i) in respect of which disclosure to Agent or any Lender (or their respective
representatives or contractors) is prohibited by Applicable Law or (ii) that is
subject to attorney-client or similar privilege, or constitutes attorney
work-product.
(q)Section 10.15 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


10.15    SEC Inquiry. Either (a) any material update or development has
occurred, or finding reached, in connection with the SEC Inquiry or the
Independent Investigation which could reasonably be expected to result in a
Material Adverse Effect, or (b) the SEC Inquiry or the Independent Investigation
has discovered, determined or ruled that any consolidated financial statements
of Quantum and its Subsidiaries were materially misleading in the reasonable
judgment of Agent; or
3.Conditions Precedent. The effectiveness of this Amendment is expressly
conditioned upon the satisfaction of each of the following conditions precedent
in a manner satisfactory to Agent:


(a)Agent shall have received this Amendment, duly authorized, executed and
delivered by each Loan Party and each Lender;


(b)Agent shall have received a fully executed copy, in form and substance
reasonably satisfactory to Agent, of that certain Second Amendment to Fee Letter
of even date herewith between Borrowers and Agent (the "Second Amendment to Fee
Letter");


(c)Agent shall have received a fully executed copy, in form and substance
reasonably satisfactory to Agent, of that certain Fourth Amendment to Revolving
Credit and Security Agreement, dated as of the date hereof, among Revolving Loan
Agent, the Revolving Loan Lenders party thereto and the Loan Parties;


(d)Agent shall have received a fully executed copy, in form and substance
reasonably satisfactory to Agent, of that certain Second Amendment to
Intercreditor Agreement, dated as of the date hereof, among Agent, Revolving
Loan Agent and the Loan Parties;


(e)Agent shall have received a fully executed copy, in form and substance
reasonably satisfactory to Agent, of that certain Amendment No. 1 to Warrant To
Purchase Stock, dated as of the date hereof, between Quantum and Agent or one of
its Affiliates;


(f)Agent shall have received evidence that proceeds in an amount not less than
$7,000,000 released from a Blocked Account at PNC shall have been used to repay
outstanding Advances;


(g)Agent shall have received, in form and substance reasonably satisfactory to
Agent, copies of resolutions of the board of directors (or other equivalent
governing body or member) of each Loan Party authorizing the execution, delivery
and performance of this Amendment;





--------------------------------------------------------------------------------







(h)Agent shall have received all fees payable to Agent and Lenders pursuant to
the terms of the Fee Letter;


(i)All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and


(j)on the date of this Amendment and after giving effect to the provisions of
this Amendment and the transactions contemplated hereby, no Default or Event of
Default shall exist or have occurred and be continuing.


4.Representations and Warranties. In addition to the continuing representations
and warranties heretofore or hereafter made by the Loan Parties to Agent and
Lenders pursuant to the Credit Agreement and the Other Documents, each Loan
Party hereby represents and warrants to Agent and each Lender as follows:


(a)each Loan Party has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder;


(b)this Amendment has been duly executed and delivered by each Loan Party;


(c)this Amendment constitutes the legal, valid and binding obligation of each
Loan Party enforceable in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally;


(d)the execution, delivery and performance of this Amendment (i) are within each
Loan Party’s corporate powers, as applicable, (ii) have been duly authorized by
all necessary corporate action, as applicable, (iii) are not in contravention of
law or the terms of such Loan Party’s Organizational Documents or to the conduct
of such Loan Party’s business or of any Material Contract or undertaking to
which such Loan Party is a party or by which such Loan Party is bound, including
without limitation the Revolving Loan Documents, (iv) will not conflict with or
violate any law or regulation, or any judgment, order or decree of any
Governmental Body, (v) will not require the Consent of any Governmental Body,
any party to a Material Contract or any other Person, except (x) any Consents of
any party to a Material Contract or any other Person (other than a Governmental
Body) with respect to which the failure to obtain could not reasonably be
expected, individually or in the aggregate to have a Material Adverse Effect or
(y) any immaterial Consents of any Governmental Body, all of which will have
been duly obtained, made or complied with prior to the date hereof and which are
in full force and effect on the date hereof, and (vi) will not conflict with,
nor result in any breach in any of the provisions of or constitute a default
under or result in the creation of any Lien except Permitted Encumbrances upon
any asset of such Loan Party under the provisions of any material agreement,
instrument, or other document to which such Loan Party is a party or by which it
or its property is a party or by which it may be bound, including without
limitation the Revolving Loan Documents;


(e)each Loan Party is duly formed or incorporated, as applicable, and in good
standing under the laws of the state of its incorporation or formation, as
applicable, and is good





--------------------------------------------------------------------------------





standing in such state and is qualified to do business in any state where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Effect;


(f)each of the representations and warranties made by any Loan Party in the
Credit Agreement and the Other Documents, each as amended hereby, are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are qualified or
modified by materiality in the text thereof) as if made on the date of this
Amendment and after giving effect to this Amendment and the transactions
contemplated hereby, except to the extent that any such representation or
warranty is made as of an earlier and/or specified date, in which case such
representation or warranty shall have been true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are qualified or modified by materiality in
the text thereof)) as of such earlier or specified date; and


(g)after giving effect to the transactions contemplated by this Amendment, on
the date of this Amendment, no Default or Event of Default exists or has
occurred and is continuing.


5.Reaffirmation. Each Loan Party hereby ratifies and reaffirms (a) all of its
payment and performance obligations, contingent or otherwise, under the Credit
Agreement and each of the Other Documents to which it is a party, and (b) its
grant to Agent of a security interest in the Collateral under the Credit
Agreement and each of the Other Documents to which it is a party.


6.Governing Law. This Amendment and all matters relating hereto or arising
herefrom (whether arising under contract law, tort law or otherwise) shall, in
accordance with Section 5-1401 of the General Obligations Law of the State of
New York, be governed by and construed in accordance with the laws of the State
of New York.


7.Effect of this Agreement. Except as expressly amended pursuant hereto, no
other changes or modifications to the Credit Agreement or any of the Other
Documents are intended or implied, and in all other respects, the Credit
Agreement and each of the Other Documents is hereby specifically ratified,
restated and confirmed by all parties hereto as of the date of this Amendment.
To the extent that any provision of the Credit Agreement or any of the Other
Documents are inconsistent with the provisions of this Amendment, the provisions
of this Amendment shall control.


8.Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto.


9.Further Assurances. The Loan Parties shall execute and deliver such further
documents and take such further action as may be reasonably requested by Agent
to effectuate the provisions and purposes of this Amendment.


10.Counterparts; Electronic Signature. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a .pdf
image) shall be deemed to be an original signature hereto.


11.Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby





--------------------------------------------------------------------------------





acknowledged, each Loan Party, on behalf of itself and its respective
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set‑off, demands
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every name and nature, known or unknown, suspected or unsuspected, as of the
date of this Amendment, both at law and in equity, which such Loan Party, or any
of its respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, any of the Other Documents or transactions
thereunder or related thereto; provided that nothing contained herein shall
release any Releasee from any Claims resulting from the gross negligence,
willful misconduct or material breach of the Credit Agreement or any of the
Other Documents by any Releasee as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or for any Claim
arising with respect to obligations arising under this Amendment or the
documents entered into as of the date hereof.






[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.




LOAN PARTIES:
QUANTUM CORPORATION, as Borrower


By:  /s/ Fuad Ahmad
Name:Fuad Ahmad
Title:Chief Financial Officer






--------------------------------------------------------------------------------







AGENT AND LENDERS:
TCW ASSET MANAGEMENT COMPANY LLC, as Agent and a Lender


By:  /s/ Suzanne Grosso
Name:Suzanne Grosso
Title:Managing Director
 
TCW DIRECT LENDING, LLC, as a Lender
By: TCW Asset Management Company LLC, its Investment Advisor


By:  /s/ Suzanne Grosso
Name:Suzanne Grosso
Title:Managing Director
 
WEST VIRGINIA DIRECT LENDING LLC, as a Lender
By: TCW Asset Management Company LLC, its Investment Advisor


By:  /s/ Suzanne Grosso
Name:Suzanne Grosso
Title:Managing Director
 
TCW SKYLINE LENDING, L.P., as a Lender
By: TCW Asset Management Company LLC, its Investment Advisor


By:  /s/ Suzanne Grosso
Name:Suzanne Grosso
Title:Managing Director






